Exhibit 10.1

 

FIRST AMENDMENT

TO

ZENITH NATIONAL INSURANCE CORP.

2003 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

Zenith National Insurance Corp., a Delaware corporation (the “Company”), hereby
amends the Zenith National Insurance Corp. 2003 Non-Employee Director Deferred
Compensation Plan (the “Plan”), effective December 2, 2004, with reference to
the following:

 

WHEREAS, the Company maintains the Plan for the benefit of its non-employee
directors; and

 

WHEREAS, Section 10.7(a) of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time; and

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places restrictions as to the timing of distributions from nonqualified
deferred compensation plans; and

 

WHEREAS, the Board desires to amend the Plan to comply with Section 409A of the
Code.

 

NOW THEREFORE, Section 10.7(b) of the Plan is hereby amended and restated in its
entirety as follows:

 

Notwithstanding the foregoing paragraph or any other provision in this Plan to
the contrary, the Board may terminate the Plan at any time.  Upon termination of
the Plan, Benefits shall not be distributed earlier than otherwise due to
Participants in accordance with the terms of the Plan and applicable Deferred
Compensation Agreements.  Any amounts not distributed after payment in full of
all Benefits hereunder shall revert to the Company.

 

IN WITNESS HEREOF, the Company has executed this First Amendment to the Plan
effective as of the date written above.

 

 

ZENITH NATIONAL INSURANCE CORP.

 

 

 

by:

/s/ Stanley R. Zax

 

 

 

Stanley R. Zax

 

 

President and Chairman of the Board

 

--------------------------------------------------------------------------------